       Case 1:18-cv-00187-REB Document 171 Filed 10/15/19 Page 1 of 1



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
           U.S. MAGISTRATE JUDGE MINUTE ENTRY


(X) PENDING MOTIONS HEARING

Judge: RONALD E. BUSH                          Deputy Clerk/ESR: Lynette C. Case
Date: 10/15/2019
CV.18-187-S-REB
Boise, ID.
Tape: 1:30-3:30 PM


WESTERN WATERSHEDS PROJECT, et al,  *Laird Lucas/Sarah Stellberg,
             Plaintiffs,           Attorneys for Plaintiffs,

vs.

ZINKE, et al,      *Luther Hajek-Fed Defendants,
                    *Erik Peterson/Paul Turcke(local counsel)
                     State of Wyoming
            *Malinda Morain/Paul Turcke (local) for Western Energy Alliance

                Defendants.           Attorneys for Defendants.


Court reviewed the record.


MOTIONS:
1-WWP Motion        for   Partial   Summary    Judgment    (DOC.   135):   UNDER
ADVISEMENT.

2- USA Motion for Summary Judgment (DOC. 140):        UNDER ADVISEMENT.

3- Joint Motion for Partial Summary Judgment (DOC. 148):                   UNDER
ADVISEMENT.
